Citation Nr: 1740116	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-21 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund, and if so, entitlement to that benefit.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which reopened and denied the appellant's claim of entitlement to one-time payment under the FEVC fund.  The appellant disagreed with the denial and perfected his appeal in May 2016.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue on appeal is being reopened and remanded herein; as such, the appellant's claim of entitlement to compensation under FVEC fund is additionally addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The appellant will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In December 2010, the Board determined that the appellant was not entitled to a one-time payment from the FVEC fund. 

2.  Evidence received since the December 2010 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for entitlement to a one-time payment from the FVEC fund; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been received since the December 2010 Board decision to reopen the claim for entitlement to one-time payment from the FVEC fund.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325 (2007) (because veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of notice concerning proof of veteran status is necessary in most, if not all, cases).

In this case, the appellant was provided with notification in a June 2015 letter from VA indicating that it would have to verify the appellant's service in order to award FVEC benefits.  The Board notes, however, that the appellant was not provided with notice describing what the evidence must show to constitute new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The Board finds that the appellant is not prejudiced as the claim is being reopened below.

II. New and material evidence

Entitlement to a one-time payment from the FVEC fund was previously denied by the Board in a decision dated in December 2010.  Reconsideration of that decision was denied in April 2015.  Accordingly, the December 2010 Board decision is final.  38 U.S.C.A. § 7104.  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Therefore, as a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The basis for the December 2010 denial was that the appellant did not have the requisite service to make him eligible for the one-time FVEC fund payment.  He filed his request to reopen in June 2015.

Without the need to discuss every piece of newly received evidence in detail, the Board finds that new and material evidence has been received regarding the request to reopen the appellant's claim for FVEC fund benefits.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  There is a December 1947 letter from the National Defense Forces, Headquarters Army of the Philippines certifying that the appellant was carried on the approved guerilla roster of the Bohol Area Command.

Accordingly, the Board finds that this evidence is sufficient to reopen the previously-denied claim for FVEC fund benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that speculative medical opinions cannot serve to establish a medical nexus).  Once a claim is reopened, however, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed with a decision as to the pending claim.


ORDER

New and material evidence having been received; the claim of entitlement to the one-time payment from the FVEC fund is reopened.


REMAND

As has been discussed above, the appellant's claim of entitlement to a one-time payment from the FVEC fund has been reopened.  For the reasons set forth below, the Board finds that a remand for additional evidentiary development is required.

The AOJ submitted two inquiries directly to the National Personnel Records Center (NPRC) for verification against the official list of recognized guerrillas and members of the Philippine Commonwealth Army serving under the direction of the U.S. armed forces during World War II.  In June 2009 and March 2010, the NPRC responded that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  In consideration of the holding of Tagupa v. McDonald, 27 Vet. App. 95, as well as the January 2016 Memorandum of Agreement between the National Archives and Records Administration (NARA) and the Department of the Army for the NPRC/NARA to verify service for individuals that performed duty for the Philippine Commonwealth Army, the AOJ subsequently resubmitted the information request.  A negative response was received in August 2015.

Significantly, the appellant recently asserted that when the United States Armed Forces liberated the Philippines, he reported back to military control.  See the appellant's statement dated May 2016.   He stated that his service in the USAFFE was verified and he was processed in July 1945 and assigned to the 1st Replacement Battalion, Philippine Army, APO 72.  Id.  He stated that the agency tasked with verifying and compiling Filipino soldiers who served the U.S. Armed Forces was the Philppines-Ryukyus Command.  He therefore requested that his claim be resubmitted to the NPRC to verify his service from the Philippine Army Branch, Recovered Personnel Division, Philippines-Ryukyus Command.  Id.

The Board observes that new submissions of certain evidence in an attempt to verify service must be actually presented to the service department for consideration in a certification review for the alleged service.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the appellant has the right to have the service department review any relevant records in determining veteran status).  The Capellan decision does not specify which documents must be sent to the service department, but does refer to the broad term "all relevant evidence."  Capellan, 539 F.3d at 1382.  Thus, affording the appellant all benefit of the doubt, the Board finds that this matter should be remanded in order to conduct additional inquiry into the appellant's eligibility under the FVEC fund.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the pertinent authority, to include the Department of the Army or the NPRC/NARA, and request verification of the claimed qualifying service of the appellant as a member of the Philippine Commonwealth Army, including as a recognized guerillas, during World War II; verification of the appellant's qualifying service should be specifically be sought from the Philippine Army Branch, Recovered Personnel Division, Philippines-Ryukyus Command, as referenced in the appellant's May 2016 statement.  The pertinent authority should be provided copies of all relevant documents, including those submitted by the appellant in support of his claim.

2. After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefits sought are not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


